JUSTICE RARICK, dissenting: Under the language of section 19(b—1), "a copy of a signed report by a medical practitioner, relating to the employee’s current inability to return to work because of the injuries incurred as a result of the accident or such other documents or affidavits which show that the employee is entitled to receive compensation” is required to be attached to the claimant’s petition for an expedited hearing. 820 ILCS 305/19(b—1) (West 1992). Claimant here attached a signed medical report to her petition which stated claimant would never be able to resume her duties as a nurse. While technically claimant can work in other capacities, in reality, claimant is not working and cannot find suitable employment given her experience and physical restrictions. Contrary to the majority’s statement, I believe the circumstances confronting claimant do parallel those found in Archer Daniels Midland Co. v. Industrial Comm’n, 174 Ill. App. 3d 918, 529 N.E.2d 237 (1988), aff’d in part & rev’d in part, 138 Ill. 2d 107, 561 N.E.2d 623 (1990). The claimant in Archer Daniels found himself unemployable in his old line of work but was engaged in a rehabilitation course at the time of filing his section 19(b—1) petition. The claimant technically could return to some sort of work, but in reality was not working and should not return to work until he completed the rehabilitation course. Yet, the court specifically concluded the claimant had complied with section 19(b—1) requirements. I believe the same result should be reached here. Claimant currently cannot work and therefore meets the jurisdictional requirements for a section 19(b—1) petition. I therefore dissent. COLWELL, J., joins this dissent.